DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of bristles” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (TW M575319 U).
Regarding claim 1, Li teaches an elastic sleeve for use with a bar of soap to limit the surface area of the soap that is exposed, and reduce the rate of shrinkage of the bar of soap, the sleeve comprising: a container (1, Fig 1-6) of elastic form-fitting material (Pg 3, Ln 26, 31-34); said container having a top and a bottom (as shown in Fig 1-6); said container having an elastic opening (101) for insertion of a soap cake (best shown in Fig 3-5); said elastic form-fitting material configurable for dimensions adaptable to the shape of an underlying soap cake (Pg 3, Ln 27-28); and a plurality of apertures (11) in said elastic material of said top and bottom of said container (best shown in Fig 3) to provide atmospheric communication through the elastic sleeve to an inserted soap cake's exposed surface areas, while also creating a barrier for unexposed areas of said soap cake (Pg 3, Ln 36-37 to Pg 4, Ln 1-2).  
Li further teaches in claim 2 wherein the elastic material comprises silicone (Pg 3, Ln 26); in claim 3 wherein said plurality of apertures exist on both a bottom surface and a top surface (as shown in Fig 3, 5-6).  
Regarding claim 5, Li teaches a method of using a soap sleeve to increase exfoliation, limit the exposed surface area of a soap cake, and reduce the rate at which the soap is depleted, the method comprising: providing an elastic soap sleeve defined by a container (1, Fig 1-6) of elastic form-fitting material (Pg 3, Ln 26, 31-34), wherein said container has a top and a bottom (as shown in Fig 1-6) and an elastic opening (101) for insertion of a soap cake (2), wherein the elastic form-fitting material of the container is configurable for dimensions adaptable to the shape of an underlying soap cake (Pg 3, Ln 27-28); including a plurality of apertures (11) in the elastic material of the top and bottom of the container (best shown in Fig 3) to provide atmospheric communication through the elastic sleeve to an inserted soap cake's exposed surface areas, while also creating a barrier for unexposed areas of said soap cake (Pg 3, Ln 36-37 to Pg 4, Ln 1-2); inserting a soap cake through the elastic opening on a front side of the soap sleeve, wherein walls of the soap sleeve expand to accommodate the soap cake; allowing the elastic material to form a tight fit around the soap cake; and allowing the elastic material contract and seal off portions of the soap cake's surface that are not exposed by the apertures (Pg 3, Ln 31-37).  
Li further teaches in claim 6 configuring said apertures to a sufficient depth that is shallow enough to allow the interaction to form suds, and thick enough to provide structural support to avoid ripping the elastic material of the soap sleeve (Pg 4, Ln 6-11); and in claim 7 rubbing the soap sleeve on a user's skin to generate suds, thereby also creating an enhanced exfoliation effect by using the abrasive surface to remove dead skin; and influencing an interaction of the soap cake and water in the apertures (Pg 4, Ln 15-17; therefore normal usage and expected results of using the device).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Jude (US 4,618,443).
Regarding claim 4, Li teaches substantially all features of the claimed invention except for wherein said top and bottom of said container also contain a plurality of bristles to further enhance suds and exfoliation.  Instead, Li discloses plurality of bulges on the top and bottom of said container which can give off the effect of suds and exfoliation.  Attention is directed to Jude that teaches plurality of bristles (E, Fig 1; Col 1, Ln 49-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plurality bulges used in Li’s device with a plurality of bristles on said top and bottom of said container to further enhance suds and exfoliation as bristles are known to do, in view of Jude’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to provide a holding device for a bar of soap, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.  

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  A search for unclaimed features of the claimed invention was found to be unnecessary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754